Citation Nr: 1115381	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  08-12 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to May 1977.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a low back disorder was last denied in a May 1978 rating decision, and no appeal was initiated from that decision.

2.  Evidence associated with the claims file since the final May 1978 denial is new and material, and raises a reasonable possibility of substantiating the claim for service connection for a low back disorder.

3.  The evidence of record shows that the Veteran's low back disorder was not noted on clinical examination at the time of service entrance.

4.  Clear and unmistakable evidence demonstrates that a low back disorder existed at the time of the Veteran's entrance into active military service.

5.  Clear and unmistakable evidence demonstrates that the Veteran's preexisting low back disorder was not aggravated by active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the May 1978 rating decision, and the Veteran's claim for service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  A low back disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1111, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in December 2006 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the Veteran's specific claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  

With respect to the Dingess requirements, the RO's December 2006 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

As for the Veteran's claim to reopen, the VCAA explicitly provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order to assist claimants, to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's service treatment records and identified and available private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA has also provided the Veteran with a VA examination in April 2008 to determine the etiology of his low back disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds this medical examination more than adequate as it was based upon a complete review of the Veteran's claims file, examination of the Veteran, and with consideration of the Veteran's lay statements.  The VA examiner also provided a written rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 473.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

New and Material Evidence

A finally decided claim may be reopened if the claimant presents new and material evidence with respect to a claim which has been previously denied and which is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A May 1978 rating decision denied the Veteran's original claim of service connection for a low back disorder on the basis that the Veteran's service treatment records show no back injury in service and that the Veteran was medically discharged for Grade I congenital spondylolisthesis that preexisted his enlistment into service.  Although notified of this decision by the RO in May 1978, the Veteran did not file an appeal of this issue, and the May 1978 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2010).

Because the May 1978 rating decision is the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In this case, in an April 2008 supplemental statement of the case, the RO found that new and material evidence had been presented to reopen the Veteran's claim of service connection for a low back disorder but denied the claim on the merits.  Such a decision, however, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).

Evidence received since the May 1978 rating decision includes private treatment records from a chiropractor's office, dated from November 2004 to September 2006, written statement from the Veteran's parents submitted in July 2007 in support of the Veteran's claim, and an April 2008 VA examination report.  All of the evidence received since the May 1978 rating decision is "new" in that it was not of record at the time of the May 1978 decision.  In addition, in the July 2007 written submission, the Veteran's parents state that the Veteran called home in March 1977 and told them that he would be medically discharged from service as he hurt his back while in training.  

Thus, presuming the credibility of this evidence, the evidence received since the May 1978 rating decision includes lay evidence which relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a low back disorder.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the July 2007 statement by the Veteran's parents raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R § 3.156(a).  As such, the Veteran's claim of entitlement to service connection for a low back disorder is reopened.

Service Connection

In various written statements, the Veteran reports that sometime between February and March 1977, he sustained a back injury during training maneuvers when riding in a troop carrier vehicle which drove off a drop at Camp Pendleton in California.  The Veteran contends that although he hurt his back as a young boy he did not experience any back problem through his adolescence prior to service.  He also contends that the inservice physician who examined him failed to document the vehicle accident during training that caused the claimed back injury.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The Veteran is presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

The Veteran's June 1976 service entrance examination report noted no abnormalities for the spine and other musculoskeletal system.  In the report of medical history, the Veteran denied "recurrent back pain."

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.  Aggravation for purposes of entitlement to VA compensation benefits requires more than that a preexisting disorder become intermittently symptomatic during service; rather, there must be permanent advancement of the underlying pathology.  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

In a January 1977 service treatment report, the Veteran complained of low back pain that existed prior to enlistment.  He stated that the pain got worse while doing heavy lifting and that prior to service he was seen by a chiropractor who told the Veteran that he had a disk out of position.  He reported that his low back problem dated back to when he fell out of a tree at age of five years and that he had more problems at age of 13.  He also reported that he saw a chiropractor regularly for two years before his enlistment into service.

A March 1977 inservice orthopedic consultation report noted that following seven months of active duty, the Veteran reported a long history of chronic low back pain dating to age five years.  The Veteran reported that he fell out of a tree and had numerous visits to doctors prior to enlistment.  The diagnosis was spondylolisthesis at the L5-S1 level that existed prior to enlistment.

An April 1977 Medical Board report stated that the Veteran enlisted in July 1976 and after enlistment, the Veteran reported persistent low back pain after prolonged marching, lifting heavy objects, or prolonged standing.  It was noted that the Veteran had been evaluated at his dispensary on numerous occasions and was referred to the Medical Board.  The Medical Board stated that the Veteran had no history of injury while on active duty.  On physical examination, the Veteran had a normal range of motion of the back and no neurological deficit in any extremity; however, x-ray of the lumbosacral spine demonstrated a congenital grade I spondylolisthesis, anterior, of the body of L5 on the body of S1.  The Medical Board opined that the Veteran was unfit for full duty as he did not meet the minimum standards for enlistment by reason of physical disability and that this disability was neither incurred in, nor aggravated by, a period of active military service.  A medical discharge from military service was recommended.

After separation from service, treatment records from a private chiropractor show that the Veteran received intermittent treatment for low back pain from November 2004 through September 2006.

In a September 2007 written submission, the Veteran's parents stated that after the Veteran entered the U.S. Marine Corps in July 1976, he called home in March 1977 to tell them that he had hurt his back while in training and that he was going to get a medical discharge soon.

The Veteran was afforded a VA spine examination in April 2008.  The VA examiner stated that the Veteran was the primary source of information although the Veteran's medical records and claims file were available and reviewed.  The examiner also stated that the Veteran was a reliable historian.  After reviewing all service treatment reports pertaining to the Veteran's low back pain, the examiner noted that the Veteran did not report a history of injury to the lumbar spine at age of five years on enlistment examination and that no injury was reported while in service.  The Veteran reported lumbar pain, which radiated down the posterior aspect of the left gluteal, thigh, and leg, ending at the left foot.  He reported no history of surgery and that he had received chiropractic treatments.  He related that pain started in approximately February 1977 with the inservice injury while in training when he was in a troop carrier vehicle which drove off a drop.  He stated that at that time he was told to complete some exercise which did not improve the condition.  The examiner opined that the Veteran's spondylolisthesis grade 1 L5-S1 was not a result of active duty nor was aggravated by active duty service.  In support of this opinion, the examiner stated

[The] [V]eteran failed to indicate on enlistment exam a history of previous low back pain- numerous [service medical records] detail injury to the [V]eteran at age of 5.  The [service medical records] note by several providers previous history of low back pain without injury to the lumbar spine while in active duty- is most likely congenital in nature as spondylolisthesis [at] early age is congenital in nature.

The examiner included a medical article regarding the causes of back pain in children and adolescents, which stated

Spondylolysis is a unilateral or bilateral defect (separation) in the vertebral pars interarticularis, usually in the lower lumbar vertebrae, particularly L5.  Spondylolisthesis occurs when bilateral defects permit anterior slippage of the vertebral body. . . .  Spondylolysis may be congenital (malformations of the facet joints) but typically is acquired as the bone "fatigues" from recurrent micro trauma during excessive lumbar hyperextension.

. . . 

Spondylolysis manifests as aching low back pain that is exacerbated by lumbar hyperextension but may be asymptomatic.  The typical age of presentation is early adolescence.  

Upon consideration of all of the evidence of record, the Board finds that clear and unmistakable evidence demonstrates that the Veteran's low back disorder, diagnosed as spondylolisthesis at the L5-S1 level, existed prior to service and clear and unmistakable evidence demonstrates that his pre-existing low back disorder was not aggravated by service.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.304, 3.306.  A low back disorder was not shown at the time he was initially examined for service entrance as the clinical examination of the spine was normal and the Veteran denied recurrent back pain.  Accordingly, the Veteran is presumed to have been in sound condition.  Id.  However, the Veteran's own admission following six months into active duty as to low back pain that preexisted service and the contemporaneous medical records associated with the Veteran's service discharge that clearly report the Veteran had spondylolisthesis, which in the opinion of the Medical Board existed prior to enlistment, provide clear and unmistakable evidence that his low back disorder pre-existed his military service.  Service treatment records reflect that the Veteran's complaints of back pain commenced in January 1977, six months after his entrance into service.  At that time, the Veteran reported that for two years prior to his enlistment, he was seen regularly by a chiropractor who told the Veteran that he had a disk out of position.  He also reported that his low back problem dated back to when he fell out of a tree at age of five years.  The Medical Board report found that the Veteran had a congenital grade I spondylolisthesis, anteriorly, of the body of L5 on the body of S1, confirmed by x-ray.  As a result, the Veteran was found unfit for full duty and was released from active duty service in May 1977.

The Veteran contends that although he hurt his back as a young boy he did not experience any back problem through his adolescence prior to his military service and the onset of his low back pain was with the claimed inservice injury in approximately February 1977 when he was involved in a vehicle accident during training.  The Board finds that the Veteran's statements are competent evidence of the inservice accident and the onset of his back pain.  See Layno v. Brown, 6 Vet. App. 465 (1994) (finding that a lay person is competent to attest to the factual matters of which he or she had first-hand knowledge).  However, the competency of an individual to testify, must be distinguished from the credibility of the testimony.  The Veteran's statements as to the onset of his low back pain lack credibility as they are inconsistent with the other evidence of record and the Veteran's other statements of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence).  Although the Veteran denied recurrent back pain on his enlistment examination, when the Veteran was evaluated for back pain six months into his service, he reported low back pain that existed prior to enlistment for which he was regularly treated by a chiropractor for two years before his enlistment into service.  The history of his back pain reported by the Veteran in service was very specific in that he reported that the onset of his back problem was when he fell out of a tree at age of five and that he had more problems at age of 13.  The Board finds significant the inconsistency throughout the record of the Veteran's statements as to the onset of his low back problem.  The evidence of record simply does not support the Veteran's contention that he did not have a back disorder prior to service or that he had chronic low back pain only after the claimed inservice vehicle accident during training.

The Board also finds clear and unmistakable evidence that the Veteran's pre-existing low back disorder was not aggravated by his military service.  The findings of the Medical Board made at the time of his service and an examination in service indicated spondylolysis that was congenital in nature and the Medical Board specifically found that this disorder was neither incurred in, nor aggravated by a period of active military service.

The Board considered the Veteran's parents' statement that he called them in March 1977 to tell them that he hurt his back while in training.  The parents' statements are competent evidence as to what the Veteran has told them at that time.  See Layno, 6 Vet. App. at 469-70.  However, the probative value of such statements is questionable as to the issue of whether an injury during military service aggravated the Veteran's preexisting back problem as the physicians who evaluated the Veteran's low back problem in service found that the Veteran had no history of injury while on active duty.

Furthermore, the April 2008 VA examiner opined that the Veteran's spondylolisthesis grade 1 L5-S1 was not a result of active duty nor was aggravated active duty service.  This opinion was rendered by a medical professional who is competent to offer an opinion in the matter, and who reviewed the Veteran's service treatment records in detail, as well as his available private medical records, and considered the Veteran's lay statements.  The opinion is adequate as the VA examiner explained the basis for the opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In a March 2011 informal hearing presentation, the Veteran's representative claims that the April 2008 VA examiner's opinion is too general as it discussed pages and pages of research regarding the causes of back pain in children and adolescents, but did not necessarily apply it to the case in question.  The representative also points out the medical article mentioned by the examiner indicates that spondylolysis may be congenital but more typically is acquired as the bone "fatigues" from recurrent micro trauma during excessive lumbar hyperextension.  However, the VA examiner did not only discuss generic causes of back pain by referring to the medical article but provided his opinion reflective of the specific facts of the Veteran's case.  Despite what was indicated by the medical article, the examiner expressed an opinion that in the Veteran's case, his low back pain was most likely congenital in nature as spondylolisthesis at early age is congenital in nature.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

To the extent that the Veteran asserts that his preexisting low back disorder was permanently aggravated by his military service, the Board finds such assertion is not competent evidence to establish service connection for any current low back disorder.  In certain unique instances lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, in this case, the Board finds that the question of whether there was permanent advancement of the Veteran's preexisting low back disorder due to his service does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion that his preexisting low back was permanently aggravated as the result of his military service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Accordingly, the Board concludes that the presumption of soundness of the Veteran's low back at enlistment is rebutted by clear and unmistakable evidence that a low back disorder existed prior to his entry into service and by clear and unmistakable evidence that a low back disorder was not aggravated by active service.  38 U.S.C.A. §§ 1111, 1113; 38 C.F.R. §§ 3.304, 3.306.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim of entitlement to a low back disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted to reopen the claim of service connection for a low back disorder, the claim is reopened, and to this extent only, the appeal is granted.

Service connection for a low back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


